[Cite as Mason v. London Correctional Inst., 2010-Ohio-6323.]

                                      Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




CHARLES MASON

       Plaintiff

       v.

LONDON CORRECTIONAL INSTITUTION

       Defendant

        Case No. 2010-02618-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} Plaintiff, Charles Mason, an inmate incarcerated at defendant, London
Correctional Institution (LoCI), filed this action alleging his sweat suit was irreparably
damaged as a proximate cause of negligence on the part of LoCI employee, Officer
Laird, in conducting a shakedown search. Plaintiff recalled Officer Laird entered his
housing unit on January 11, 2010 at approximately 6:35 p.m. and “informed me that he
was going to shake me down.” Plaintiff related Officer Laird then began “to toss items
from my locker box on to the bottom bunk (and) floor.” Plaintiff asserted that his sweat
suit was damaged when Officer Laird, during the course of his search, spilled body oil
over the clothing item. Plaintiff reported the described incident and subsequently filed
this complaint seeking to recover $32.10, the stated replacement cost of a new sweat
suit. In his complaint, plaintiff did not offer any evidence to prove the sweat suit was
irreparably damaged. Payment of the filing fee was waived.
        {¶ 2} Defendant denied any liability in this matter, specifically denying Officer
Laird damaged plaintiff’s sweat suit with oil during the course of a shakedown search.
Defendant acknowledged plaintiff presented a stained sweat suit to the LoCI inspector
on April 27, 2010 and the suit was then laundered, but the stains could not be removed.
Defendant stated, “Officer Laird denied opening the bottle of oil and denied noticing that
the oil spilled on Inmate Mason’s sweat suit.” Defendant pointed out “[p]laintiff could not
explain how the bottle top came off when he claims the bottle had never been opened.”
Defendant argued plaintiff has failed to produce sufficient evidence to prove his clothing
was damaged as a proximate cause of negligent conduct on the part of LoCI employee,
Laird.
         {¶ 3} Plaintiff filed a response suggesting the cap on the oil bottle came open
when “C/O Laird was throwing my items out of my locker box.” Plaintiff insisted Officer
Laird’s actions caused the cap to be removed from the bottle of oil and the oil to spill on
his sweat suit. Plaintiff advised “[t]he stain on my (clothing) is very noticeable it’s not a
small stain.”
                                CONCLUSIONS OF LAW
         {¶ 4} 1)   In order to prevail, plaintiff must prove, by a preponderance of the
evidence, that defendant owed him a duty, that defendant breached that duty, and that
defendant’s breach proximately caused his injuries. Armstrong v. Best Buy Company,
Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding Products,
Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
         {¶ 5} 2)   “Whether a duty is breached and whether the breach proximately
caused an injury are normally questions of fact, to be decided by . . . the court . . .”
Pacher v. Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333,¶41, citing
Miller v. Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d 521; Mussivand v.
David (1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
         {¶ 6} 3)   It has been determined by this court that when a defendant engaged
in a shakedown operation, it must exercise ordinary care in doing so. Henderson v.
Southern Ohio Correctional Facility (1979), 76-0356-AD.
         {¶ 7} 4)   This court in Mullett v. Department of Correction (1976), 76-0292-AD,
held that defendant does not have the liability of an insurer (i.e., is not liable without
fault) with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
         {¶ 8} 5)   Plaintiff has the burden of proving, by a preponderance of the
evidence, that he suffered a loss and that this loss was proximately caused by
defendant’s negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
       {¶ 9} 6)    Plaintiff must produce evidence which affords a reasonable basis for
the conclusion defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
       {¶ 10} 7)   In order to recover against a defendant in a tort action, plaintiff must
produce evidence which furnishes a reasonable basis for sustaining his claim. If his
evidence furnishes a basis for only a guess, among different possibilities, as to any
essential issue in the case, he fails to sustain the burden as to such issue. Landon v.
Lee Motors, Inc. (1954), 161 Ohio St. 82, 53 O.O. 25, 118 N.E. 2d 147.
       {¶ 11} 8)   The credibility of witnesses and the weight attributable to their
testimony are primarily matters for the trier of fact. State v. DeHass (1967), 10 Ohio St.
2d 230, 39 O.O. 2d 366, 227 N.E. 2d 212, paragraph one of the syllabus. The court is
free to believe or disbelieve, all or any part of each witness’s testimony. State v. Antill
(1964), 176 Ohio St. 61, 26 O.O. 2d 366, 197 N.E. 2d 548. The court finds plaintiff’s
statements persuasive in reference to Officer Laird’s acts causing the damage to the
sweat suit.
       {¶ 12} 9)   Negligence on the part of defendant has been shown in respect to
the issue of property protection. Billups v. Department of Rehabilitation and Correction
(2001), 2000-10634-AD; Tyler v. Ohio Dept. of Rehab. & Corr., Ct. of Cl. No. 2007-
07299-AD, 2008-Ohio-3418.
       {¶ 13} 10) As trier of fact, this court has the power to award reasonable
damages based on evidence presented. Sims v. Southern Ohio Correctional Facility
(1988), 61 Ohio Misc. 2d 239, 577 N.E. 2d 160.
       {¶ 14} 11) The standard measure of damages for personal property loss is
market value. McDonald v. Ohio State Univ. Veterinary Hosp. (1994), 67 Ohio Misc. 2d
40, 644 N.E. 2d 750.
       {¶ 15} 12) In a situation where damage assessment for personal property
destruction or loss based on market value is essentially indeterminable, a damage
determination may be based on the standard value of the property to the owner. This
determination considers such factors as value to the owner, original cost, replacement
cost, salvage value, and fair market value at the time of the loss. Cooper v. Feeney
(1986), 34 Ohio App. 3d 282, 518 N.E. 2d 46.
       {¶ 16} 13) The assessment of damages is a matter within the province of the
trier of fact. Litchfield v. Morris (1985), 25 Ohio App. 3d 42, 25 OBR 115, 495 N.E. 2d
462.
       {¶ 17} 14) Based on the evidence presented, the trier of fact finds plaintiff has
suffered damages in the amount of $5.00.




                               Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




CHARLES MASON

       Plaintiff

       v.

LONDON CORRECTIONAL INSTITUTION

       Defendant

       Case No. 2010-02618-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF ADMINISTRATIVE
DETERMINATION



       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $5.00. Court costs are assessed against defendant.




                                               DANIEL R. BORCHERT
                                               Deputy Clerk

Entry cc:

Charles Mason, #586-943                        Gregory C. Trout, Chief Counsel
P.O. Box 69                                    Department of Rehabilitation
London, Ohio 43140                             and Correction
                                               770 West Broad Street
                                               Columbus, Ohio 43222

RDK/laa
8/3
Filed 8/31/10
Sent to S.C. reporter 12/17/10